ARMED SERVICES BOARD OF CONTRACT APPEALS

     Appeal of --                                 )
                                                  )
     CACI Systems, Inc.                           )     ASBCA No. 60472
                                                  )
     Under Contract No. NOO 178-04-D-4026         )

     APPEARANCES FOR THE APPELLANT:                     J. William Koegel, Jr., Esq.
                                                          General Counsel
                                                        Elizabeth M. Gill, Esq.
                                                          Deputy General Counsel

     APPEARANCES FOR THE GOVERNMENT:                    E. Michael Chiaparas, Esq.
                                                         DCMA Chief Trial Attorney
i                                                       Cara A. Wulf, Esq.
                                                         Trial Attorney
I                                                        Defense Contract Management Agency
                                                         Boston, MA
I
                                    ORDER OF DISMISSAL
II          The dispute has been settled. The appeal is dismissed with prejudice.
I          Dated: 30 August 2017
I


                                                      Armed Services Board
                                                      of Contract Appeals


            I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
     Services Board of Contract Appeals in ASBCA No. 60472, Appeal of CACI Systems, Inc.,
     rendered in conformance with the Board's Charter.

           Dated:



                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals

l